           Case 3:17-cv-05427-BHS-JRC Document 83 Filed 05/14/20 Page 1 of 3



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JAMES DALE MOSELEY,                             CASE NO. C17-05427 BHS JRC
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                       AND RECOMMENDATION

10   DSHS, et. al.,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 10. Having

15   considered the R&R and the remaining record, and no objections having been filed, the

16   court adopts the R&R with one clarification.

17          The R&R finds that plaintiff’s claims under 42 U.S.C. §1983 fail against

18   defendants in their official capacities and against defendant DSHS and recommends

19   dismissal without leave to amend. Dkt. 82 at 27. The Court agrees, but excepts from the

20   dismissal with prejudice plaintiff’s claims under the Americans with Disabilities Act

21   (“ADA”) and the Rehabilitation Act (“RA”); if properly alleged in an amended

22


     ORDER - 1
           Case 3:17-cv-05427-BHS-JRC Document 83 Filed 05/14/20 Page 2 of 3



 1   complaint, such claims may be brought against DSHS and against defendants in their

 2   official capacities.

 3          Therefore, the Court does hereby find and order as follows:

 4          (1)     The R&R is ADOPTED;

 5          (2)     Defendants’ motion for judgment on the pleadings is DENIED as to the

 6                  following: plaintiff’s First Amendment retaliation claim against defendant

 7                  Smith; plaintiff’s excessive force claim against defendant Smith;

 8                  defendants’ assertion of qualified immunity; and

 9          (3)     Defendants’ motion for judgment on the pleadings is GRANTED, but

10                  plaintiff is allowed leave to amend his complaint as to the following claims:

11                  use of force claim against defendants Grimm and Quintanella; retaliation

12                  claim related to placement in segregation and denial of recreation time and

13                  against defendants Grimm and Quintanella; decontamination claim against

14                  defendants Grimm and Smith; inadequate mental health treatment claim

15                  against defendants Harris, Coryell, and Rockwell; due process claim based

16                  on placement in segregation; equal protection claim; unreasonable search

17                  and deprivation of property claims; access to courts claim; claim(s) against

18                  defendant Davos; and ADA and RA claims against DSHS and defendants

19                  in their official capacities;

20          (4)     Plaintiff’s amended complaint is to be filed by June 15, 2020;

21          (5)     Defendants’ motion for judgment on the pleadings is GRANTED without

22                  leave to amend as to the following claims: claims barred under the Heck


     ORDER - 2
           Case 3:17-cv-05427-BHS-JRC Document 83 Filed 05/14/20 Page 3 of 3



 1               doctrine; Fifth Amendment takings claim; supervisory liability claims

 2               against defendants Coryell, Harris, and Strong; official capacity claims

 3               against all individual defendants and DSHS except for ADA and RA

 4               claims; claims for injunctive relief; and

 5         (6)   This matter is re-referred to Magistrate Judge Creatura for further

 6               proceedings.

 7         Dated this 14th day of May, 2020.

 8

 9

10
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
